Citation Nr: 0719222	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  01-02 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic acquired psychiatric disorder to 
include an anxiety disorder and a depressive disorder claimed 
as due to an undiagnosed illness.  

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic disorder manifested by multiple 
joint pain and stiffness claimed as due to an undiagnosed 
illness.  

3.  Entitlement to service connection for a chronic eye 
disorder claimed as due to an undiagnosed illness.  

4.  Entitlement to service connection for a chronic headache 
disorder claimed as due to an undiagnosed illness.  

5.  Entitlement to an increased disability evaluation for the 
veteran's dermatitis, currently evaluated as 10 percent 
disabling.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had certified active service from September 1991 
to March 1992 with the Army and additional duty with the Army 
Reserve.  

In March 1998, the Detroit, Michigan, Regional Office (RO) 
denied service connection for a chronic acquired psychiatric 
disorder to include an anxiety disorder and a depressive 
disorder and a chronic disorder manifested by multiple joint 
pain and stiffness.  In March 1998, the veteran was informed 
in writing of the adverse decision and his appellate rights.  
He did not submit a notice of disagreement with the adverse 
decision.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 RO decision which 
determined that new and material evidence had not been 
received to reopen the veteran's claims of entitlement to 
service connection for a chronic acquired psychiatric 
disorder and a chronic disorder manifested by aching joints; 
denied service connection for both a chronic eye disorder 
claimed as due to an undiagnosed illness and a chronic 
headache disorder claimed as due to an undiagnosed illness; 
recharacterized the veteran's service-connected skin 
disability as dermatitis; and denied an increased evaluation 
for that disability.  In October 2002, the Board determined 
that additional development of the record was required.  In 
August 2003, the Board remanded the veteran's appeal to the 
RO for additional action.  

The Board notes that its August 2003 Remand erroneously 
framed two of the issues on appeal as "whether new and 
material evidence has been presented to reopen the claim of 
entitlement to service connection for an eye disability" and 
"entitlement to service connection for an acquired 
psychiatric disorder due to an undiagnosed illness."  Given 
the clear procedural history of the instant appeal and so as 
to correct harmless error, the Board has reframed the issues 
as "whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic acquired psychiatric disorder to 
include an anxiety disorder and a depressive disorder" and 
"service connection for a chronic eye disorder claimed as 
due to an undiagnosed illness."  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran asserts that service connection is warranted for 
a chronic acquired psychiatric disorder, a chronic disorder 
manifested by aching joints, a chronic eye disorder, and a 
chronic headache disorder and the record supports the 
assignment of an increased evaluation for his 
service-connected dermatitis.  In his April 2007 Written 
Brief Presentation, the accredited representative advances 
that the VA "has failed to locate the veteran's service 
medical records."  

In reviewing the record, the Board observes that the 
veteran's March 1992 Certificate of Release or Discharge from 
Active Duty and his August 1997 Veteran's Application for 
Compensation or Pension (VA Form 21-526) indicate that the 
veteran was a member of the Army Reserve.  While repeated 
attempts have been made to obtain service medical records 
associated with his active service with the Army, the Board 
observes that the veteran's complete periods of active duty, 
active duty for training, and inactive duty for training with 
the Army Reserve have not been verified.  The VA should 
obtain all relevant military treatment records and other 
documentation which could potentially be helpful in resolving 
the veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).  

The accredited representative contends further that the 
veteran has not been afforded the VA physical evaluations 
required to properly adjudicate his appeal.  In response to 
the Board's October 2002 development instructions, the RO 
requested a VA examination for compensation purposes.  The 
RO's January 2003 examination request indicated that the 
veteran's address of record was on S- Avenue.  A February 
2003 VA Medical Administrative Service (MAS) record notes 
that the veteran's address was on "C- T- Lane" and the 
veteran failed to report for a scheduled February 2003 
examination.  A subsequent March 2004 Veterans Claims 
Assistance Act (VCAA) notice was sent to the veteran at the 
S- Avenue address.  The record does not reflect that the 
March 2004 VCAA notice was returned due to an incorrect 
address.  Therefore, it is not evident that the veteran 
received notice of the scheduled February 2003 VA examination 
for compensation purposes.  

In August 2002, the Secretary of the VA amended the portions 
of the Schedule For Rating Disabilities applicable to 
dermatitis and other skin disabilities.  The last VA 
examination for compensation purposes of record addressing 
the veteran's service-connected skin disorder was conducted 
in April 1999.  Given these facts and as the veteran may not 
have received notice of the scheduled VA examination for 
compensation purposes, the Board finds that the veteran 
should be again scheduled for a VA examination for 
compensation purposes to determine the nature and severity of 
his service-connected dermatitis.  

Accordingly, this case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006) and the United States Court of 
Appeals for Veterans Claims (Court) 
holding in Kent v. Nicholson, 20 Vet.App. 
1 (2006) are fully met.  

2.  Then contact the National Personnel 
Record Center and/or the appropriate 
service entity or entities and request 
that (1) it verify the veteran's periods 
of active duty, active duty for training, 
and inactive duty for training, if any, 
with the Army Reserve and (2) forward all 
available service medical records 
associated with such duty for 
incorporation into the record.  

3.  Then contact the veteran and request 
that he provide information as to all 
treatment of his service-connected 
dermatitis after April 2002.  Upon 
receipt of the requested information and 
the appropriate releases, contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran, 
not already of record, for incorporation 
into the record.  

4.  Then schedule the veteran for a VA 
examination for compensation purposes 
which is sufficiently broad to accurately 
determine the current nature and severity 
of his service-connected dermatitis.  All 
indicated tests and studies, including 
color photographs, should be accomplished 
and the findings then reported in detail.  
The examiner should indicate whether the 
veteran's dermatitis involves ulceration, 
extensive exfoliation, crusting, systemic 
or nervous manifestations, exudation, 
constant itching, extensive lesions, 
marked disfigurement or is exceptionally 
repugnant.  The examiner should also 
indicate the percent of entire body 
involved and percent of exposed area 
affected, and whether systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs are required and, 
if so, the frequency and duration of 
their use.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

The veteran is advised that if he fails 
to report for the examination without 
good cause, his claim for an increased 
evaluation for his dermatitis shall be 
denied.  38 C.F.R. § 3.655 (2006).  

5.  Then readjudicate whether new and 
material evidence has been received to 
reopen the veteran's claims of 
entitlement to service connection for a 
chronic acquired psychiatric disorder to 
include an anxiety disorder and a 
depressive disorder and a chronic 
disorder manifested by multiple joint 
pain and stiffness; service connection 
for both a chronic eye disorder claimed 
as due to an undiagnosed illness and a 
chronic headache disorder claimed as due 
to an undiagnosed illness; and an 
increased evaluation for the veteran's 
dermatitis. 

If the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


